I’   . ..     -OFFICE OF THE ATTORNEY GENERAL OF TEXAS
 ,    ._
 2     :...
                               AUSTIN




                                                         .
                                                    .      .
                             B. &rtin,     .Qril        6; 1939, page 2                                 :

                .    .
                     countieo is tnx:able only at the princi;ul                               OS-
      f              flC% OS t!lO 07ilV3T~n
           It wak pointed, out in that opinion that orbiharlly personal prop-
           arty “is taxable only at the Uoz~icilo of its c-mefl btlt that it
           1payacqulro a taxable aitue in ~1.county whek-o it is continuously
           used (Grent. flortharn LiSc fnourance Ccz~any vs. City of Austin,
           112 TOX, 1; 243 S.Yi. 'i-72,26 R.C.L. 273), aad as the motor truckp
           la qii8stion ViOreused in sevornl counties thnt’they could not no-
           quire R taxrible situs outside of ths omorf3   doticile.   It v.co al-
           80 poInted out thst the rule as to tha 6itUS for tnxation    of  roll-
          -1nri stock of railroads is dlfformt   by virtue of Article Vnf,                                       .
           So&ion 8, of the Constitution of ‘SCXLW,nrfd Article 7169 of the
           Ee7leod Civil GXltutes of Tcaa3.
                      At the tine this opinion by Xr. Chsndlcr Ws mitten
          there were no eppellntc court Cecisfone on tho qucstipn, but on
          November 28, 1931, the Court of Civil Appnalo at yoxt Xorth, in
          the C&W of City of Fort Yiortb vs. ‘~out!slanC Greyhound Lihes, Ino.,
  _       67 StYi. (2cl) 554, or@easl,y confimed Xr. ChundkWs opinion, and
          hold’tbat ths City of Fort Y.:orth cou,ld not tax buses owns0 by a
          corporation wh,ose dohicllo wes in Son Antonio, Texnd, evea thou&
_*.       the buses vfero otationed in Eort Xorth part OS the tlno, and in
          that cat% the court sold:
                           *Is the rollin     stock of a notor trsnspcr-
                     tation company,    incorgoretsd under the 1axB~o~
                     end having   it3  principal orSic% in the otste bS                                     ~’
                     Texas, which oporateo betvrccn numerous UT@
                     olties in the otntc of Texas, ahd with its doni-
                     0110  at San ,‘.ntoaio, due anti ?ayablo in Bsxar
                     county, or a portion of which is duo und payable
                     at Fort \?orth, in Tarrant county?” * a
                     o c *@In vo3.um 20,            R.C.L.,     aeb.        246,   .it    IS    sniU:
                                                                _’

                            *As botvmen tho different  counties, cltios
                      aad towe cS a otnts, the ri.;ht of the Is&la-
                      two to rozuulate tho nitus of rolLins 3Cuok for
                      purposes OS tcxntlon is OS course planory. Xhcn
                      no opeainl provision has born mdo it is usun1l.y
                    ’ bolci that tha situs Sor the kxation of the roll-
                      in5 ctoak OS a railroad la tho city or tons in
                      whfcS1tft?e r3flrocrd coqsny*s ps1nci;ml ofSic0 is
                      located and Ont rallroah rolling, stock has no
                     situ3     for   pmpooc~       of    t9xstion      In    to:733      In    dilch
                     its traln3   etog 0nl.y tezpornrily to* pzclvs                             and
                     Uisci:a3&3 frcigbt nud pocsengers.
                                         ‘.
      *C    ’                                          -.




                          .   “It       is the general-rules                        that in the ab-               .
                663C6               Of’ Ci 6tZitllte             prOVibl;;         0th~dS0,           ths
                Rollins                atoc!:     or        n    etoaz!      roilroad     002i,3any         has
                its       EitU3               Snr the
                                               of taxation Ft tie
                                                                purpose3
                 .princS.pal  office 0S th6 cozpnny, an it is pm-,
             : ,sonalty an5 its situs is that of its omer.
              .LUndor ththis rule it has been held that such
           * $ropwty is taxable et the principl           offi.ce
                -in the aoz&ci&e of the ccspaay. * * *                                                                .
           .
                       . nbo believe that the s-e rule holds with
                  keferenoo to notorbussos as to ral1rosds vith
                  a princLps.1 office in the state, asd vessels
               .,opcratin~ Setxeon .portc, thou&h v,s have not
                  been oited to a cnse deteminiu:: the situs      for
                  taxation pilr?oses of the rollin   stock OS a
                 mtox bus coqmlyr * * +
                     Wo concluc!e. that the appellce %a8 not
               liable for taxes assessed against Its.,.~ rolli~-
            a. stouk in Tarrant comty .”
  i       This OpInlO.? oS.the Court of Civil h?pealUn &its approved
by the Supreze Court of Texas In the case OS City of ,Fort ii’orth vs.
Southland Greyhound Lines, Xno., 123 Tsx.  l3, 67 3.X:;. (2d) 361.
           It rmy be that these truck coxpaaies you mntlon have
som personal property ouch es atatioc equlgaent and oSSice Surnt-
ture that is pemanently located in.fiillsbcro  which baa acquired a
taxable situs there; but ve ,asswie that the property you are later-
osted in aro t!l? trzz+z that pwr throu& IIillsbOro, sto?pinS ths,re
to land ant u?l.ond SreLght.
           Sci’st~ll adhere to the forzar opinio!~ of tbis’~cpar’;aent
on this quootion; arid, therefore,  our acsmr to your question is:.
that a county camot collect ad valorm tam3 on trucks that pss’
t!wouzh tke county, stoppins only to load and unload Srei6ht, if
those trucks are o,wed by a psrson or a corgosstioa vhoso do:Acilc
is ‘in another co!?&y.
     ..,
       .:.
             ..
        ;    :




‘.




                  :


                      ..




                           ..-




                                 ,